  Case 6:19-cv-00124-JDK Document 1 Filed 04/03/19 Page 1 of 13 PageID #: 1



                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

ROBERT SMITH and LOUIS                          )
GROOMS, JR., Individually and                   )
on behalf of all others similarly               )
situated,                                       )        Case No.
                Plaintiffs,                     )
                                                )        JURY TRIAL DEMANDED
        V                                       )
                                                )
EPSI, INC.,                                     )
               Defendant.                       )

                            PLAINTIFF'S ORIGINAL COMPLAINT

     Plaintiffs ROBERT SMITH and LOUIS GROOMS, JR. (hereinafter "Plaintiffs"), each

individually and on behalf of all other similarly situated persons, brings this Fair Labor Standards

Act ("FLSA") suit against the above-named Defendant and would show as follows:



                                    I.         NATURE OF SUIT

1.      The FLSA was passed by Congress in 1938 in an attempt to eliminate low wages and long

hours and to corect conditions that were detrimental to the health and well-being of workers.

2.      Defendant failed to pay Plaintiffs in accordance with the Fair Labor Standards Act in that

Defendant failed to pay Ptaintiffs the required minimum wage. Plaintiffs bring this action as a

collective action pursuant to 29 U.S.C. $ 216(b).



                                         il.        PARTIES

3.     Plaintiff Robert Smith is an individual who was employed by Defendant within the

meaning of the FLSA within the three-year period preceding the filing of this complaint. He

hereby consents to be a party in this action and his consent form is attached as "Exhibit   4."


                                                     T
    Case 6:19-cv-00124-JDK Document 1 Filed 04/03/19 Page 2 of 13 PageID #: 2



4.       Plaintiff Louis Grooms, Jr., is an individual who was employed by Defendant within the

meaning of the FLSA within the three-year period preceding the filing of this complaint. He

hereby consents to be a party in this action and his consent form is attached as "Exhibit   8."

5.       The Plaintiffs and potential Plaintiffs are Defendant's current and former hourly-paid, non-

exempt workers.

6.       Defendant EPSI, Inc., is a Texas corporation and can be served with process through its

registered agent Mac Mekonnen at 3216 Country Place, Heath, Texas 75032 or wherever else he

may be found.




                               ilI.       JURISDICTION AND VENUE

7.       This Court has jurisdiction over the claim because Plaintiff has asserted a claim arising

under federal law.

8.       Venue is proper in the Eastern District of Texas because the actions forming the basis    of

this lawsuit occurred in this District.

9.       Plaintiffs were employed by Defendant as delivery drivers its Domino'sPizza stores in

Gresham, Texas or in Tyler, Texas, which are located within this Division.




                                          IV.   COVERAGE

10. At all material times, Defendant has acted, directly or indirectly, in the interest of an
employer with respect to Plaintiffs and the potential Plaintifß.

1   1.   At all times hereinafter mentioned, Defendant has been an employer within the meaning of

the Section 3(d) of the FLSA,29 U.S.C. $ 203(d).

12.      At all times hereinafter mentioned, Defendant   has been an enterprise   within the meaning

of Section 3(r) of the FLSA,29 U.S.C. $ 203(r).


                                                    2
     Case 6:19-cv-00124-JDK Document 1 Filed 04/03/19 Page 3 of 13 PageID #: 3



13.      At all times hereinafter mentioned, Defendant has been an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA,

29 U.S.C. $ 203(sX1), in that said enterprise has had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce by any person and in that said

enterprise has had and has an annual gross volume of sales made or business done of not less than

$500,000 (exclusive of excise taxes at the retail level which are separately stated).

14. At all times hereinafter        mentioned, Plaintifß and potential Plaintiffs were individual

employees engaged in commerce or in the production of goods for commerce as required by 29

u.s.c. çç 206-207.



                                 V.      FACTUAL ALLEGATIONS

15.      Defendant EPSI, Inc. is a company that owns and operates approximately 36 Domino's

Pizza franchises    in   Texas, Oklahoma, and Arkansas. The business        is a domestic for-profit

corporation that does more than $500,000.00 in business each year.

16.      Defendant employs delivery drivers in its Domino'sPizza stores. These delivery drivers

all have the same primary job duty: to deliver pizzas and other food items to customers' homes or

workplaces.

17   .   In addition to their primary duties, Defendant's delivery drivers are also required to answer

telephones, prepare food orders, prepare ingredients, fold pizza boxes, wash dishes, and clean.

These activities are non-tipped and Defendant's delivery drivers spend more than 20%o of their

work time performing these non-tipped duties.




                                                     3
  Case 6:19-cv-00124-JDK Document 1 Filed 04/03/19 Page 4 of 13 PageID #: 4



18.     Defendant pays its delivery drivers $6.00 per hour for all time worked, including time spent

performing non-tipped duties. Defendant also claims a tip credit applicable to all of Plaintiffs'

work time that supposedly increased Plaintiffs' wages to   57 .25   per hour.

19.     Defendant also requires its delivery drivers to pay for and maintain safe, legally-operable,

and insured automobiles when delivering pizzaand other food items.

20.     Defendant's delivery drivers incur costs for gasoline, vehicle parts and fluids, repair and

maintenance services, insurance, depreciation, and other expenses ("automobile expenses") while

delivering pizzas for the primary benefit of Defendant.

21.     Defendant's delivery drivers are reimbursed for the use of their vehicles on a per-delivery

basis without regard to the actual mileage driven. This per-delivery reimbursement calculation

falls far below the IRS mileage reimbursement rate or any other reasonable approximation of the

cost to own, maintain, and operate a motor vehicle. This policy applies to all of Defendant's

delivery drivers.

22.     During the applicable FLSA limitations period, the IRS business mileage reimbursement

rate ranged between $.535 and $.58 per mile. Likewise, the American Automobile Association

("AAA"), among other reputable companies, have studied the cost of owning and operating            a


motor vehicle and reasonable reimbursement rates. According to AAA and others, the average

cost of owning and operating a vehicle ranged between $.531 and $.580 per mile during the same

time period, for sedans driven 15,000 miles per year. These figures represent a          reasonable

approximation of the average cost of owning and operating a vehicle for use in deliverin g pizzas.

23.    The driving conditions associated with the pizza delivery business cause more frequent

wear and higher subsequent repair and maintenance costs, in addition to more rapid depreciation.

Defendant's delivery drivers also experience lower gas mileage and higher repair costs than the




                                                   4
  Case 6:19-cv-00124-JDK Document 1 Filed 04/03/19 Page 5 of 13 PageID #: 5



average driver, as was used by   AAA in determining their rates. This is due to frequent starting   and

stopping of the engine, frequent braking, short routes as opposed to highway driving, and driving

under time pressures.

24.     Defendant's reimbursement policy is insufficient to reimburse delivery drivers for even

their ongoing out-of-pocket expenses, let alone other costs they incur to own and operate their

vehicle. Thus, Defendant uniformly fails to reimburse its delivery drivers at any reasonable

approximation of the cost of owning and operating their vehicles for Defendant's benefit.

25.     Defendant's systematic failure to adequately reimburse automobile expenses essentially

requires Plaintiffs and Defendant's other delivery drivers to subsidize Defendant's expenses for

property, plant, and equipment. This constitutes   a   windfall to Defendant because the hourly wages

they pay to Plaintiffs and Defendant's other delivery drivers are not paid free and clear of all

outstanding obligations to Defendant.

26.     Further, Defendant fails to maintain a calculation of the number of miles driven by each

delivery driver and cannot reasonably approximate its delivery drivers' automobile expenses. Such

a failure to reasonably approximate and reimburse its delivery drivers for their automobile

expenses diminishes its delivery drivers' net wages to beneath the minimum amount required by

federal law.

27.     Regardless   of the precise amount of the reimbursement at any given point in time,

Defendant's reimbursement formula has resulted in an unreasonable underestimation of delivery

drivers' automobile expenses throughout the recovery period, causing systematic violations of the

federal minimum wage.

28.    During Plaintiffs' employment by Defendant, the per-delivery reimbursement rate at the

stores where Plaintiffs worked was $ 1.00 for the first delivery on a trip, $.85 for the second delivery




                                                       5
  Case 6:19-cv-00124-JDK Document 1 Filed 04/03/19 Page 6 of 13 PageID #: 6



on a trip, and $.75 for each additional delivery on a trip, without regard to the number of miles

actually driven.

29.     Approximately 65Yo of Plaintiffs'trips were for a single delivery. Approximately       30%o   of

their trips include a second delivery and approximately 5% include a third delivery. Plaintiff        s


weighted average reimbursement rate per delivery was approximately $.94 per delivery ((65% x

$1.00) + (30% x $.85) + (5% x   $.75): $.94).

30.    During their employment with Defendant, Plaintifß experienced an average round-trip

delivery distance of approximately 5 miles per delivery, including multiple deliveries.

31.    Thus, during the applicable limitations period, Defendant's average effective

reimbursement rate for Plaintiffs was approximately $.19 per mile ($.94 per delivery I 5 average

miles per delivery).

32.    During the recovery time period, the lowest IRS business mileage reimbursement rate has

been $.535 per mile, which reasonably approximated the automobile expenses incurred delivering

pizzas.Using that IRS rate as a reasonable approximation of Plaintiffs' automobile expenses, every

mile driven on the job decreased his net wages by at least $.345 ($.535           -   $.19) per mile.

Considering Plaintiffs' estimate of approximately 5 average miles per delivery, Defendant under-

reimbursed them about 51.725 per delivery ($.345 x 5 miles).

33.    During Plaintiffs' employment by Defendant as delivery drivers, Plaintiffs            averaged

approximately 2 deliveries per hour.

34.    Thus, Plaintiffs were consistently required      to   subsidize Defendant's maintenance        of

property, plant, and equipment by approximately $3.45 per hour ($ 1.725 per delivery x 2 deliveries

per hour), for an effective hourly wage rate of about $3.S0 (97.25 per hour           -   $3.45). This

calculation presumes for this purpose that Defendants' tip credit did not violate the "20o/o rule."




                                                    6
  Case 6:19-cv-00124-JDK Document 1 Filed 04/03/19 Page 7 of 13 PageID #: 7



35. All of Defendant's delivery drivers had similar experiences to those of Plaintiffs.        They

were subject to the same reimbursement policy; received similar reimbursements; incurred similar

automobile expenses; completed deliveries of similar distances and at similar frequencies; and

were paid similar cash wages before deducting unreimbursed business expenses.

36.    Even assuming that Defendant paid its delivery drivers the federal minimum wage, the

delivery drivers' unreimbursed automobile expenses caused the delivery drivers to subsidize

Defendant's expenses for maintenance of property, plant, and equipment in an amount sufficient

to cause minimum wage violations.

37.    While the amount of Defendant's actual reimbursements per mile may vary over time,

Defendant is relying on the same flawed policy and methodology with respect to all delivery

drivers at all of its other Domino'sPizzastores. Thus, although reimbursement amounts may differ

minorly by time or region, the amounts of under-reimbursements relative to automobile costs

incurred are relatively consistent between time and region.

38.    Defendant's low reimbursement rates were frequently raised to Defendant by some of

Defendant's delivery drivers, yet Defendant continued to reimburse at arate much less than any

reasonable approximation of delivery drivers' automobile expenses.

39.    The net effect of these policies is that Defendant knowingly and   willfully failed to pay the

federal minimum wage      to its delivery drivers, or   does so with reckless disregard       to   the

requirements imposed by federal law. Defendant thereby enjoys ill-gained profits at the expense

of its employees.




                                                  7
  Case 6:19-cv-00124-JDK Document 1 Filed 04/03/19 Page 8 of 13 PageID #: 8



                       VI.     COLLECTIVE ACTION ALLEGATIONS

40.     Plaintiffs bring these claims under the FLSA as an "opt-in" collective action on behalf of

similarly situated delivery drivers pursuant to 29 U.S.C. $ 216(b).

41.     Plaintifß, individually and on behalf of other similarly situated employees, seek relief on

a collective basis challenging Defendant's practice    of failing to pay employees federal minimum

wage. The number and identity of potential Plaintifß yet to opt-in may be ascertained from

Defendant's records, and potential Plaintifß may be notified          of this lawsuit   once they are

identified.

42.     Plaintiffs and all of Defendant's delivery drivers are similarly situated in that:

        a.     They have worked as delivery drivers for Defendant deliveringpizzaand other food

               items to Defendant's customers;

        b.     They have spent more than 20o/o of their work time performing non-tipped duties

               that are routinely assigned;

        c.     They have been paid a similar sub-minimum wage, including tips, for all of their

               work time, including time spent performing non-tipped duties;

        d.     They have delivered pizza and food items using automobiles not owned or

               maintained by Defendant;

        e.     Defendant required them to maintain these automobiles in a safe, legally-operable,

               and insured condition;

        f.     They incurred costs for automobile expenses while delivering pizzas and food items

               for the primary benefit of Defendant;

        g.     They were subject to similar driving conditions, automobile expenses, delivery

               distances, and delivery frequencies;
  Case 6:19-cv-00124-JDK Document 1 Filed 04/03/19 Page 9 of 13 PageID #: 9



        h.      They were subject to the same pay policies and practices of Defendant;

        i.      They were subject      to the   same delivery driver reimbursement policy that

                underestimates automobile expenses, and thereby systematically deprived             of

                reasonably approximate reimbursements, resulting          in wages below the   federal

                minimum wage in some or all workweeks; and

        j.      They were reimbursed similar amounts of automobile expenses.

43.     Defendant's failure to compensate employees as required by the FLSA results from a

policy or practice of not paying for time at the rate specified by the FLSA. This policy or practice

was applicable to Plaintiffs and the potential Plaintiffs. Application of this policy or practice does

not depend on the personal circumstances of Plaintiffs or those joining this lawsuit. Rather, the

same policy or practice applied to Plaintiffs and potential Plaintiffs.

44.     Defendant was aware     of its obligation to pay the federal-required minimum wage to

Plaintifß and the potential Plaintifß and failed to do so. Defendant knowingly, willfully, or with

reckless disregard carried out their illegal pattern      or practice of failing to pay overtime

compensation with respect to Plaintiff and the potential Plaintiffs.




      Vil.   CAUSE OF ACTION 1: VIOLATION OF THE FLSA BY PAYING SUB-

                  MINIMUM WAGES TO              OONON.TIPPEDO'     EMPLOYEES

45.    Under Section 6 of the FLSA, codified at 29 U.S.C. $ 206, employees have been entitled

to be compensated at a rate of at least S7 .25 per hour since July 24,2009   .




46.    Employees who spend more than 20o/o of their work time performing non-tipped duties that

are routinely assigned, such as general preparation and maintenance work, cannot be considered

"tipped employees" with respect to whom the employer may utilize a tip credit during the time




                                                    9
 Case 6:19-cv-00124-JDK Document 1 Filed 04/03/19 Page 10 of 13 PageID #: 10




spendperfoming non-tipped duties.29 C.F.R. $ 531.56(e); DOL Field Operations Handbook                  $


30d00(e).

47.     Plaintiffs and Defendant's other delivery drivers have engaged in non-tipped activities that

consumed more than 20Yo of their work time, such as answering telephones, preparing orders,

preparing ingredients, folding pizza boxes, washing dishes and cleaning. Therefore, Defendant is

not entitled to claim a tip credit.

48.     Defendant has not paid its delivery drivers the full applicable minimum wage for all hours

worked, including time spent performing non-tipped tasks; consequently, Plaintiffs and the other

delivery drivers consistently worked without required pay.

49.     Plaintifß and all similarly situated delivery drivers are entitled to damages equal to the

mandated full minimum wage and the tip credit wage provided within the three years preceding

the filing of the Complaint, plus periods of equitable tolling, because Defendant acted willfully

and knew, or showed reckless disregard for whether its conduct was prohibited by the FLSA.

50.     Defendant has not acted in good faith or with reasonable grounds to believe that its actions

and omissions were not a violation of the FLSA, and as a result thereof,   Plaintiff and other similarly

situated delivery drivers are entitled to recover an award of liquidated damages in an amount equal

the full minimum wage and the tip credit wage for all time spent performing non-tipped duties.

Altematively, should the Court find Defendant acted in good faith or with reasonable grounds in

failing to pay the minimum wage, Plaintiff and all similarly situated delivery drivers are entitled

to an award of prejudgment interest at the applicable legal rate.

51.    As a result of the aforesaid willful violations of the FLSA's minimum wage provisions,

minimum wage compensation has been unlawfully withheld by Defendant from Plaintiff and all

similarly situated employees.




                                                   10
Case 6:19-cv-00124-JDK Document 1 Filed 04/03/19 Page 11 of 13 PageID #: 11




 VIII.     CAUSE OF ACTION         2: VIOLATION OF THE FLSA FOR FAILURE TO PAY

      MINIMUM WAGES DUE TO UNREIMBURSED AUTOMOBILE EXPENSES

52.    As previously alleged herein, Defendant has reimbursed delivery drivers less than the

reasonably approximate amount of their automobile expenses to such an extent that it diminishes

these employees' wages beneath the federal minimum wage.

53.    Defendant knew or should have known that its pay and reimbursement policies, practices

and methodology result in failure to compensate delivery drivers at the federal minimum wage.

54.    Defendant, pursuant to its policy and practice, violated the FLSA by refusing and failing

to pay federal minimum wage to Plaintifß and other similarly situated employees.

55.    Plaintiffs and all similarly situated delivery drivers are victims of   a   uniform and employer-

based compensation and reimbursement      policy. This uniform policy, in violation of the FLSA, has

been applied, and continues to be applied, to all delivery driver employees in Defendant's stores.

56.    Plaintiffs and all similarly situated employees are entitled to damages equal to the

minimum wage minus actual wages received after deducting reasonably approximated automobile

expenses   within three years from the date each Plaintiff joins this case, plus periods of equitable

tolling, because Defendant acted willfully and knew, or showed reckless disregard for, whether its

conduct was unlawful.

57.    Defendant has acted neither in good faith nor with reasonable grounds to believe that its

actions and omissions were not a violation of the FLSA, and as a result, Plaintiffs and other

similarly situated employees are entitled to recover an award of liquidated damages in an amount

equal to the amount of unpaid minimum \,vages under 29 U.S.C. $ 216(b). Alternatively, should




                                                    1.t
Case 6:19-cv-00124-JDK Document 1 Filed 04/03/19 Page 12 of 13 PageID #: 12



the Court find Defendant is not liable for liquidated damages, Plaintifß and all similarly situated

employees are entitled to an award of prejudgment interest at the applicable legal rate.

58.       As a result of the aforesaid willful violations of the FLSA's minimum wage provisions,

minimum wage compensation has been unlawfully withheld by Defendant from Plaintifß and all

similarly situated employees.



                                          IX.     JTJRY DEMAND

59   .   Plaintiffs hereby request a füal by jury of all issues triable by    jrty.


                                         X.      RBLIEF SOUGHT

60.      V/HEREFORE, cause having been shown, Plaintiffs pray for judgment against Defendants

as   follows:

         a.        For an Order pursuant to Section l6(b) of the FLSA finding Defendants liable for

         compensatory damages for unpaid back wages due to Plaintiffs (and those who may join in the suit)

         and for liquidated damages equal in amount to the unpaid compensation found due to Plaintiff (and

         those who may join the suit); and

         b.        For an Order awarding Plaintiffs (and those who may join in the suit) the costs of this

         action;

         c.        For an Order awarding Plaintiffs (and those who may join in the suit) attorneys' fees; and

         d.        For and Order awarding Plaintiffs (and those who may    join in the suit) pre-judgment   and

         post-judgment interest at the highest rates allowed by law; and

         e.        For an Order granting such other and further relief as may be necessary and appropriate.




                                                         12
Case 6:19-cv-00124-JDK Document 1 Filed 04/03/19 Page 13 of 13 PageID #: 13



                                           Respectfully submitted,




                                           M.         MCGUIRE
                                           A
                                           Texas Bar No. 24055940
                                           DANIELA. COOX
                                           Co-Couwsøt
                                           Texas BarNo.24097525
                                           THe MCGUIRE FIRM, PC
                                           102 N. College, Suite 301
                                           Tyler, Texas 75702
                                           903.630.7154 phone
                                           903.630.7173 fax
                                           shane@mcguirefirm.com
                                           daniel@mcguirefrrm. com
                                           ATTORNEYS FOR PLAINTIFF




                                      13
